DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 08 October 2021 containing remarks and amendments to the claims.
Claims 1-19 are pending, with claims 8-17 withdrawn from consideration.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ’16 (US 2016/0312129) in view of Choi ’15 (US 2015/0321975), Slaugh (US 6,211,423), and Choi ’12 (US 2012/0061291).
Regarding claim 1, Choi ’16 teaches introducing a liquid oil from a supercritical unit to a fractionator, the fractionator configured to separate the liquid oil [0040-0041]; separating the liquid oilin the fractionator to produce a light oil product and a heavy oil product [0041-0042]. Choi ’16 teaches use of an auxiliary stream such as paraffinic streams [0077].  Choi ’16 teaches increasing a pressure of the paraffinic auxiliary stream in a paraffin pump to produce a pressurized paraffin stream [0028], [0032]; introducing the pressurized paraffin stream to a water mixer, the water mixer configured to mix a hydrocarbon stream and a water stream [0044].  Choi ’16 teaches the water and paraffin are brought to supercritical water conditions [0032-0035].  Choi ’16 teaches that separate heaters may be used [0028-0035].  Examiner considers the claimed mixing prior to heating to be an obvious modification.  See MPEP 2144.04 IV, C: In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected 
Choi ’16 does not explicitly disclose (1) introducing the light oil product to an extractor, the extractor configured to separate the light oil product; separating the light oil product in the extractor to produce a paraffin fraction stream, an olefin product, and an aromatic product, wherein the olefin product comprises 1-olefins, wherein the aromatic product comprises aromatics and naphthalenes, wherein the paraffin stream comprises short chain paraffins (2) Choi ’16 teaches mixing the water, hydrocarbon feed, and auxiliary paraffins in a single supercritical reaction step, while the instant claims combine the water and paraffin stream to form 1-olefins, followed by mixing with the hot hydrocarbon mixture stream (3) the paraffin fraction stream is in th absence of olefins, aromatics, and naphthenes.
Regarding (1), Choi ’16 teaches the same supercritical reaction of water, hydrocarbon, and paraffin as claimed and described in Applicant’s instant specification.  In this regard, it is expected that the Choi ’16 products would contain the same 1-olefins, aromatics, naphthalenes, and short chain paraffins.  
Further, Choi ’15 teaches a similar process, including sending light fraction to an extraction unit to recover aromatic products and other light hydrocarbon products [0049].  Choi ’15 teaches that supercritical upgrading of crude/resid streams includes various reactions including cracking, oligomerization, isomerization, dehydrogenation, etc [0012].
Additionally, Slaugh teaches products from oligomerization, isomerization, dehydrogenation, and cracking can be sent to a separation process to recover alpha-olefins and paraffins, since alpha olefins are known for polymer manufacture (column 4, lines 1-46 and column 1, liens 5-10).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Slaugh and Choi ’15 separation steps, in order to obtain alpha-olefins for polymer 
Regarding (2), Examiner notes that Choi ’16 teaches the same combination of hydrocarbon feed, water, and paraffins at supercritical water conditions, as discussed above.  In this regard, it is expected that the same products would result.  It is not seen where such a difference in the order of mixing would result in any new or unexpected results.  It is noted that the order of performing steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04 IV, C: In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  
Regarding (3), Choi ’12 teaches a similar process for supercritical water upgrading of hydrocarbon feedstocks [0009], [0026-27].  Choi ’12 teaches that the supercritical water upgrading can be improved by addition of a highly aliphatic hydrogen donating composition, which is selected from compounds including normal paraffins [0027].  Examiner notes that n-paraffins disclosed by Choi ‘12a would be in the absence of olefins, aromatics, and naphthenes.  While Choi discloses some embodiments using aromatics such as tetralin, Choi ’12 also teaches “other possible hydrogen donating compositions can include n-paraffins that are able to donate hydrogen through aromatization and dehydrogenation” [0027].  In this regard, Examiner considers Choi ’12 to include embodiments using just n-paraffins as the hydrogen donor.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the normal paraffin stream disclosed by Choi ’12 as the auxiliary fluid, for the benefit of improving the supercritical water upgrading.  
Regarding claim 2
Regarding claim 3, Choi ’16 teaches introducing a residue feedstock to a residue pump configured to increase a pressure of the residue feedstock [0052], [0030]; increasing the pressure of the residue feedstock to produce a high pressure feedstock greater than the critical pressure of water [0030]; introducing the high pressure residue feedstock to a residue heater, the residue heater configured to increase a temperature of the high pressure feedstock [0030]; and increasing the temperature of the high pressure feedstock to produce the hot feedstock wherein the hot feedstock is at a temperature of 50-150°C [0030].  
Regarding claim 4, Choi ‘16 teaches reaction of n-paraffins, water, and residue containing hydrocarbons [0028-0030], [0052], [0057].  The order of mixing steps have been addressed as discussed with respect to claim 1 above.  After reaction, Choi ’16 teaches cooling (which reads on claimed heat exchanger to reduce temperatures steps) and depressurizing (claimed letdown steps) the supercritical reactor effluent [0040]; separating the depressurized stream in a gas-liquid separator to produce a gas product and a liquid phase [0041]; introducing the liquid phase to an oil water separator to separate water from the liquid phase oil product [0042].
Regarding claim 5, Choi ’16 teaches the temperature in the reactor is between 380-600°C [0035], which overlaps with the claimed range.  
Regarding claim 6, Choi ‘16 teaches the temperature in the reactor where the water and paraffin mixture is introduced is between 380-600°C [0035], which overlaps with the claimed range.  
Regarding claim 7, Choi ’17 teaches the ratio of volumetric flow rate of residue feedstock to water is from 10:1 to about 1:10 at standard conditions [0028], [0052], which overlaps with the claimed range.
Regarding claims 18-19, the previous combination teaches the limitations as discussed with respect to claims 1 and 2 above.
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0265792 - teaches producing alpha olefins in supercritical upgrading reactions [0071]
US 2014/0109465 - teaches hydrothermal reactor where olefinic product gas is converted to additional high octane products [0016], hydrothermal reaction results in paraffinic, olefinic, naphthene, aromatic products [0050-51]
US 2017/0166821 - teaches supercritical water reaction with recycle of aromatic products
US 3,284,347 – teaches solvent extraction to separate hydrocarbon refinery products into aromatic, olefinic, and paraffinic fractions
US 3,037,062 – teaches solvent extraction to separate olefins, aromatics, and paraffins
US 2014/0138287 – teaches paraffinic solvent recycle in heavy oil upgrading
US 2018/0187096 – teaches supercritical water upgrading of heavy hydrocarbons, recovery and recycle of paraffinic stream
US 2009/0152168 – teaches desulfurization of heavy oils with paraffin recovery and recycle
US 2008/0099374 – teaches using paraffins (saturates) as hydrogen donor in supercritical water upgrading of heavy hydrocarbons
US 16908491 – is related, but does not disclose recovery or recycle and pressurization of a paraffinic stream. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHELLE STEIN/Primary Examiner, Art Unit 1771